—In an action to recover damages for legal malpractice, the third-party defendant, Chicago Insurance Company, appeals from so much of an order of the Supreme Court, Westchester County (Colabella, J.), entered May 26, 1999, as denied its cross motion for summary judgment declaring that it is not obligated to defend and indemnify the third-party plaintiffs in the main action.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, there is an issue of fact as to whether, prior to the commencement of the main action, the defendants third-party plaintiffs had any reason to believe that a claim might be made against them by the plaintiff in connection with legal advice regarding the subject lease. Accordingly, summary judgment was properly denied (see generally, Alvarez v Prospect Hosp., 68 NY2d 320). Ritter, J. P., Santucci, Florio and H. Miller, JJ., concur.